Citation Nr: 0521916	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-25 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to assignment of a higher rating for service-
connected diabetes mellitus, currently rated at 10 percent.


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from August 
1965 to July 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2002, a 
statement of the case was issued in August 2003, and a 
substantive appeal was received in September 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran initially requested a Board hearing, but he 
withdrew his request by written correspondence received in 
November 2003.

The veteran submitted a January 2003 letter, in which he 
appears to be raising several claims.  He indicates that he 
should have a higher rating for his loss of use of his left 
hand and his residuals of a concussion.  It also appears that 
he may be seeking to reopen the RO's denial of service 
connection for several Agent Orange related disabilities.  
These matters are hereby referred to the RO for clarification 
and appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A letter from the veteran received in January 2005 indicated 
that his diabetes has grown worse.  The veteran has also 
claimed that he was on medication for his diabetes 
previously.  The last VA examination report in May 2002 
indicated that his diabetes was simply controlled by diet.  
Additionally, the veteran raised several other conditions 
that have gotten worse in his January 2005 letter.  It is 
unclear as to whether the veteran is claiming that they are 
conditions related to his diabetes.  Under Diagnostic Code 
7913 medication is part of the criteria for a higher rating.  
Complications of diabetes are also compensable.  In order to 
more accurately reflect the current level of the veteran's 
disability, the Board believes that an examination and 
opinions are required to comply with 38 C.F.R. § 3.159(c)(4) 
(2004).    

The Board also notes that the veteran was represented by 
AMVETS, but that service organization apparently withdrew as 
representative in March 2005.  In view of the need to return 
the case for a current VA examination, it is appropriate to 
ensure that the veteran has the opportunity to appoint 
another representative if he so desires. 

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The veteran should be contacted and 
furnished the appropriate forms for the 
purpose of allowing him to designate 
another representative if he so desires. 

2.  The veteran should be scheduled for 
an appropriate VA examination(s) to 
ascertain the severity of all 
symptomatology attributable to his 
service-connected diabetes mellitus type 
II.  It is imperative that the claims 
file be made available to the examiner(s) 
for review in connection with the 
examination.  Any medically indicated 
special tests, should be accomplished if 
medically feasible.  The appropriate 
examiner(s) should clearly indicate 
exactly what symptoms are attributable to 
the service-connected diabetes mellitus 
type II.  The appropriate examiner(s) 
should also clearly indicate whether the 
veteran's current level of disability 
from diabetes mellitus type II requires 
insulin, oral hypoglycemic agent, or 
regulation of activities.  If the veteran 
requires medication, the examiner should 
state how often.  If the veteran has 
hypoglycemic reactions or ketoacidosis 
episodes, the examiner should state how 
long they last and what kind of care is 
necessary.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted 
under all rating criteria which may be 
applicable.  The veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

